Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 16, 2021

                                     No. 04-21-00034-CV

                                        Kevin DUNN,
                                         Appellant

                                              v.

                          THE KADENCE COLLECTIVE, LLC,
                                    Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CI12519
                         Honorable Laura Salinas, Judge Presiding


                                       ORDER

       On March 4, 2021, Sheldon E. Richie and Matthew M. Cowart filed a motion to
withdraw as counsel of record for the appellee in this appeal, the Kadence Collective, LLC. The
motion complies with Rule 6.5 of the Texas Rules of Appellate Procedure. A response to the
motion has not been filed.
       Counsel’s motion to withdraw is therefore GRANTED. See TEX. R. APP. P. 6.5.




                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court